Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 8-16, and 18-20 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Chang et al (US Pub. 2007/0300214) disclose a power-aware compiling method, rescheduling machine codes output by a compiler to reduce power consumption.

The prior art of record does not teach or suggest individually or in combination about a system to allocate power in a computing device wherein a compiler analyzes power consumption behavior of power consumption units of the computing device; builds a power profile; generates source code with hints of the power profile; and include information related to a duration of time of power consumption by the power consumption units in the hints; and a power control circuit  develops a power policy using the hints of the power profile in the source code and requests for power from the power consumption units; and allocates power to the power consumption units based on the power profile.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116